Exhibit 10.60

PLEDGE AND ESCROW AGREEMENT

by and among

AIRTRAN HOLDINGS, INC., as Pledgor,

U.S. BANK NATIONAL ASSOCIATION, as Trustee,

and

U.S. BANK NATIONAL ASSOCIATION, as Escrow Agent

Dated as of April 30, 2008



--------------------------------------------------------------------------------

PLEDGE AND ESCROW AGREEMENT

THIS PLEDGE AND ESCROW AGREEMENT (this “Agreement”), dated as of April 30, 2008,
is by and among AirTran Holdings, Inc. (the “Company”), as pledgor, U.S. Bank
National Association, not in its individual capacity but solely as trustee under
the Indenture referred to below (the “Trustee”), and U.S. Bank National
Association, in its capacity as escrow agent (the “Escrow Agent”).

RECITALS

The Company and the Trustee have entered into an Indenture, dated as of
April 30, 2008 (the “Original Indenture”) between the Company and the Trustee,
as supplemented by the First Supplemental Indenture dated as of April 30, 2008
(the “First Supplemental Indenture”) between the Company and the Trustee (the
Original Indenture, as supplemented by the First Supplemental Indenture, the
“Indenture”) pursuant to which the Company will issue up to $74,750,000 in
aggregate principal amount of its 5.50% Convertible Senior Notes due 2015 (the
“Notes”).

The Company desires to establish an escrow account with the Escrow Agent into
which certain sums as fully described in Section 2(a) below will be,
simultaneously with the initial issuance of the Notes, deposited by the Company
to be held by the Escrow Agent on behalf of the Trustee for the benefit of
holders of the Notes and distributed in accordance with the terms and conditions
set forth herein, and the Escrow Agent is willing to establish such an account
and to accept such funds in accordance with the terms hereinafter set forth.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Establishment of Escrow Account. The Escrow Agent shall establish on
the date hereof and maintain in the Trustee’s name a “securities account”
(within the meaning of Article 8 of the Uniform Commercial Code of the State of
New York as in effect from time to time (the “New York UCC”)) (the “Escrow
Account”) to which there shall be immediately credited and held amounts received
by the Escrow Agent from the Company in accordance with Section 2 hereof. The
funds credited to the Escrow Account shall be applied and disbursed only as
provided herein. The Escrow Agent shall segregate the funds credited to the
Escrow Account from its other funds held as an agent or in trust.



--------------------------------------------------------------------------------

The Escrow Agent shall treat all property held by it in the Escrow Account
(including any cash) as “financial assets” (as defined in Section 8-l02(a)(9) of
the New York UCC) in accordance with Section 8-501 (or successor section) of the
New York UCC.

SECTION 2. Deposit To The Escrow Account; Investments.

(a) Deposit To The Escrow Account.

(i) Simultaneously with the original issuance of the Notes, the Company shall
deliver to the Escrow Agent for deposit in the Escrow Account an amount equal to
$12,333,750 (the “Escrow Funds”).

(ii) All amounts to be deposited with the Escrow Agent shall be transferred by
wire transfer of immediately available funds to the following account:

U.S. Bank National Association

ABA No.:

Account No.:

Account Name: # AIRTRAN PLEDGE AND ESCROW AGREEMENT

Attention: Boston Admin

(b) Promptly following the deposit of any funds into the Escrow Account, the
Escrow Agent shall invest such funds in the name of the Trustee in Government
Securities, as instructed by the Company. For purposes of this Agreement,
“Government Securities” shall mean (i) noncallable direct obligations of, or
noncallable obligations, the payment of principal of and interest on which are
unconditionally guaranteed by the United States of America, in each case with a
maturity of three years or less; and (ii) holdings in any mutual fund or similar
investment vehicle that holds only cash and securities of the types set forth in
(i) above. Promptly following the deposit of any funds into the Escrow Account,
the Company shall provide written instructions to the Escrow Agent as to the
specific Government Securities in which funds are to be invested and until such
instructions are given by the Company, the Escrow Agent shall not invest such
funds. All such amounts shall remain so invested until the close of business on
the Business Day prior to any withdrawal by the Escrow Agent pursuant to
Section 4 hereof. The Escrow Agent shall not be liable for any losses resulting
from any depreciation in the market value of such investments. All Government
Securities from time to time credited to the Escrow Account constituting a
“security entitlement” as defined in Section 8-102(a)(17) of the New York UCC
shall be held in the name of the Trustee and in no event shall the Company be or
be deemed to be the “entitlement holder” (as such term is defined in
Section 8-102(a)(7) of the New York UCC) with respect thereto.



--------------------------------------------------------------------------------

(c) In investing funds pursuant to the terms of this Agreement and liquidating
any investments held in escrow hereunder, the Escrow Agent may, at the Company’s
election and to the extent permitted by law, purchase Government Securities
(including for the purposes of this paragraph Government Securities as to which
the Escrow Agent or an Escrow Agent Affiliate (as defined below) is the issuer
or guarantor) from, and sell Government Securities to, itself or any Escrow
Agent Affiliate and purchase Government Securities underwritten by, or in which
a market is made by, the Escrow Agent or an Escrow Agent Affiliate. For the
purposes hereof, an “Escrow Agent Affiliate” shall mean an entity that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Escrow Agent. The Escrow Agent shall bear
no expense in connection with any investment made or sold pursuant to this
Agreement. Any such investment may be sold prior to maturity by the Escrow Agent
in accordance with Section 4 of this Agreement whenever necessary to make any
distribution required by this Agreement.

SECTION 3. Security Interest.

(a) Pledge and Assignment. As security for the Secured Obligations (as defined
below), the Company hereby irrevocably pledges, assigns and grants to the
Trustee, for the equal and ratable benefit of the Holders of the Notes, a first
priority continuing security interest in, and control of, all of the Company’s
right, title and interest in and to all of the following whether now owned or
existing or hereafter acquired or created (collectively, the “Collateral”):

(i) the Escrow Account, all security entitlements from time to time carried in
the Escrow Account, all assets from time to time held in the Escrow Account,
including, without limitation, the Escrow Funds and all certificates and
instruments, if any, from time to time, representing or evidencing the Escrow
Account or the Escrow Funds;

(ii) all investments of funds in the Escrow Account, all of which shall
constitute Government Securities, and whether held by or registered in the name
of the Escrow Agent, all certificates and instruments, if any, from time to time
representing or evidencing any such Government Securities and all security
entitlements to such Government Securities;

(iii) all promissory notes, certificates of deposit, deposit accounts, checks
and other instruments evidencing Government Securities from time to time
hereafter delivered to or otherwise possessed by the Escrow Agent, for or on
behalf of the Company, in substitution for or in addition to any or all of the
then existing Collateral;



--------------------------------------------------------------------------------

(iv) all interest, dividends, cash, instruments, securities and other properties
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Collateral; and

(v) all proceeds of the foregoing.

The Trustee hereby appoints the Escrow Agent to act as the Trustee’s agent, on
behalf of the Holders of the Notes, for purposes of perfecting the foregoing
pledge, assignment and security interest in the Collateral, and the Escrow Agent
hereby accepts such appointment. Except as otherwise provided herein, for so
long as the foregoing pledge, assignment and security interest remains in
effect, the Escrow Agent hereby waives any right of set off or banker’s lien
that it, in its individual capacity or in its capacity as an agent for Persons
other than the Trustee and the Holders of the Notes, may have with respect to
any or all of the Collateral.

(b) Secured Obligations. This Agreement secures, to the extent set forth herein,
the due and punctual payment and performance of all obligations of the Company,
whether now or hereafter existing, under the Notes, the Indenture and this
Agreement, including, without limitation, interest and premium, if any, accrued
on the Notes after the commencement of a bankruptcy, reorganization or similar
proceeding involving the Company to the extent permitted by applicable law
(collectively, the “Secured Obligations”).

(c) Delivery of Collateral. All certificates or instruments, if any,
representing or evidencing all or any portion of the Collateral shall be held by
the Escrow Agent on behalf of the Trustee pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignments in blank, all in form and substance
reasonably satisfactory to the Trustee, and all in form and substance sufficient
to convey a valid security interest in such Collateral to the Trustee. All
securities in uncertificated or book-entry form and all security entitlements,
if any, in each case representing or evidencing the Collateral shall be
registered in the name of the Trustee (or any of its nominees) as the registered
owner thereof, by book-entry or as otherwise appropriate so as to properly
identify the interest of the Trustee therein. In addition, the Trustee shall
have the right, at any time following the occurrence of an Event of Default, to
transfer to or to register in the name of the Trustee or any of its nominees any
or all other Collateral. Except as otherwise provided herein, all Collateral
shall be deposited and held in the Escrow Account. The Escrow Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing all or any portion of the Collateral for certificates or instruments
of smaller or larger denominations in the same aggregate amount.



--------------------------------------------------------------------------------

(d) Maintaining the Escrow Account. So long as this Agreement is in full force
and effect:

(i) subject to the other terms and conditions of this Agreement, all Collateral
held by the Escrow Agent pursuant to this Agreement shall be held in the Escrow
Account, which shall be subject to the exclusive dominion and control of the
Trustee for the benefit of the Trustee and the equal and ratable benefit of the
Holders of the Notes;

(ii) the Escrow Account and all Collateral from time to time therein shall
remain segregated from all other funds or other property otherwise held by the
Trustee or the Escrow Agent, as applicable;

(iii) all amounts (including, without limitation, any Escrow Funds or interest
on or other proceeds of the Escrow Funds or any Government Securities held in
the Escrow Account) shall remain on deposit in the Escrow Account until
withdrawn in accordance with this Agreement; and

(iv) the Escrow Agent shall take all steps necessary to ensure that the Trustee
is the holder or entitlement holder (as the case may be) of all of the
Collateral and that either the Trustee for the equal and ratable benefit of the
Holders of the Notes or, to the extent required by applicable law, the Escrow
Agent, for the benefit of the Trustee and the equal and ratable benefit of the
Holders of the Notes, is the holder or entitlement holder of all Government
Securities and other uncertificated securities on the books of the applicable
Federal Reserve Bank or other applicable securities intermediary.

(e) Further Assurances. Prior to, contemporaneously herewith, and at any time
and from time to time hereafter, the Company shall, at the Company’s expense,
execute and deliver to the Trustee or its designee such other instruments and
documents, and take all further action as the Trustee deems reasonably necessary
or advisable or may reasonably request to confirm or perfect the security
interest of the Trustee granted or purported to be granted hereby or to enable
the Trustee to exercise and enforce its rights and remedies hereunder with
respect to any Collateral, and the Company shall take all necessary action to
preserve and protect the security interest created hereby as a first priority,
perfected lien and encumbrance upon the Collateral.

SECTION 4. Distributions from Escrow Account. Funds (or Government Securities
that are scheduled to mature or that can be liquidated on or before the date of
the applicable Scheduled Interest Payment (as defined below)) on deposit in the
Escrow Account shall be withdrawn by the Escrow Agent and transferred only in
accordance with this Section 4:



--------------------------------------------------------------------------------

(a) Event of Default.

(i) For so long as an Event of Default has occurred and is continuing under the
Indenture, no amounts shall be disbursed from the Escrow Account, except as
provided in Section 4(a)(ii) below.

(ii) If (A) any Event of Default has occurred and is continuing under
Section 5.1 of the Original Indenture or Section 7.01 of the First Supplemental
Indenture, (B) any other Event of Default has occurred and is continuing that
results in the acceleration of the payment of principal, interest, premium, if
any, pursuant to the terms of the Indenture, or (C) any material breach or
violation of any representation, warranty or agreement contained in this
Agreement has occurred:

(1) The Trustee may, without notice to the Company except as required by
applicable law and at any time or from time to time, direct the Escrow Agent to
liquidate all Collateral and transfer all proceeds thereof to the Paying Agent
to apply such funds in accordance with Sections 5.2 and 5.6 of the Original
Indenture.

(2) The Trustee (and/or the Escrow Agent at its direction and on its behalf) may
also, in addition to the other rights and remedies provided for herein, exercise
in respect of the Collateral all the rights and remedies of a secured party upon
default under the New York UCC, and may also, without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sales, at any of the Trustee’s or the Escrow Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Trustee may deem commercially reasonable. The Company agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ notice
to the Company of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Trustee and the Escrow Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Trustee (or the
Escrow Agent on its behalf) may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.



--------------------------------------------------------------------------------

(3) Any cash held by the Escrow Agent as Collateral and all net cash proceeds
received by the Trustee or the Escrow Agent in respect of any sale or
liquidation of, collection from, or other realization upon all or any part of
the Collateral may, in the discretion of the Trustee, be held by the Trustee or
the Escrow Agent as collateral for, and then or at any time thereafter be
applied (after payment of any costs and expenses incurred in connection with any
sale, liquidation or disposition of or realization upon the Collateral and the
payment of any amounts payable to the Trustee or the Escrow Agent) in whole or
in part by the Trustee for the equal and ratable benefit of the Holders of the
Notes against all or any part of the Secured Obligations in such order as
described in Section 5.6 of the Original Indenture.

(b) Scheduled Interest Payments.

(i) Pursuant to the Notes and Section 5.01 of the First Supplemental Indenture,
the Company is obligated to make payments of interest (each, a “Scheduled
Interest Payment”) on the Notes on each of October 15, 2008, April 15,
2009, October 15, 2009, April 15, 2010, October 15, 2010 and April 15, 2011
(each, a “Scheduled Interest Payment Date”). The Scheduled Interest Payments due
on the Notes shall be made from amounts held in the Escrow Account in accordance
with the procedures set forth in Section 4(b)(ii) below; provided, however, that
nothing herein shall be construed as limiting the Company’s obligation to make
all interest payments due on the Notes at the times and in the amounts required
by the Notes, which obligation shall be absolute and unconditional.

(ii) If the Company determines that Government Securities held in the Escrow
Account will have to be liquidated in order for a Scheduled Interest Payment to
be made, the Company shall, not later than five (5) Business Days prior to the
applicable Scheduled Interest Payment Date, so notify the Escrow Agent and
identify, in a written direction to the Escrow Agent, the particular Government
Securities to be liquidated. The Escrow Agent shall liquidate the Government
Securities so identified such that the proceeds of such sale shall be received
by the Escrow Agent not later than the Business Day immediately preceding the
applicable Scheduled Interest Payment Date. Unless otherwise instructed by the
Trustee one (1) Business Day prior to the applicable Scheduled Interest Payment
Date, not later than 10:00 a.m., New York time, on the applicable Scheduled
Interest Payment Date, the Escrow Agent shall debit the Escrow Account and
credit to the account of the Trustee as set forth in



--------------------------------------------------------------------------------

Section 4(e)(ii) hereof funds necessary to provide for payment in full of the
next Scheduled Interest Payment on the Notes.

(c) Early Conversion Make-Whole Amount.

(i) Upon notice from the Trustee that the Conversion Date for any Notes has
occurred prior to April 15, 2011, the Escrow Agent shall liquidate a portion of
the Collateral equal to the Allocable Collateral as of such Conversion Date
multiplied by the number of Notes in principal amount of $1,000 submitted for
conversion, all as calculated by the Company and certified by the Company to the
Trustee and Escrow Agent; provided that if any Notes are converted after the
close of business on a Record Date but prior to the next Interest Payment Date,
any portion of the applicable Allocable Collateral relating to the pro rata
amount of interest payable on such Notes on such Interest Payment Date and
maturing immediately prior to such Interest Payment Date shall not be liquidated
and instead shall be released in accordance with Section 4(b) above. For
purposes hereof, “Allocable Collateral” means the percentage of the Collateral
applicable to one Note, which shall be determined by the Company, as of any
Conversion Date, by dividing $1,000 by the aggregate principal amount of Notes
outstanding as of such Conversion Date (including any Notes converted as of such
Conversion Date) and multiplying such fraction by 100.

(ii) The Escrow Agent shall release the proceeds of the liquidation of the
Collateral described in Section 4(c)(i) above to the Trustee to the extent
necessary to pay to the converting Holders as the Early Conversion Make-Whole
Amount.

(d) Excess Escrow Funds. Subject to Section 9(b), if (x) in the course of
funding the Escrow Account pursuant to Section 2(a) hereof or otherwise, the
Company either elects or is required to deposit in the Escrow Account funds in
an amount greater than that which is required to fund the payment of the
Scheduled Interest Payments (in order to permit the Escrow Agent to purchase an
amount of Government Securities equal to or greater than that which is required
to fund the payment of all remaining Scheduled Interest Payments on the
principal amount of Notes then outstanding, the amount of accrued but unpaid
fees and expenses under Section 9(b) or otherwise) or (y) the balance of the
Escrow Account exceeds the sum of (1) the amount of all remaining Scheduled
Interest Payments plus (2) the amount of accrued but unpaid fees and expenses
under Section 9(b) (any such excess amounts under clauses (x) and (y) being
hereinafter referred to as “Excess Escrow Assets”), the Company may, upon at
least five (5) Business Days’ prior written notice (accompanied by a calculation
of such excess amounts), direct the Escrow Agent, so long as no Event of Default
has occurred and is continuing, to release to the Company (or at the direction
of the Company, to



--------------------------------------------------------------------------------

release to a designated third party) from the Escrow Account an amount of funds
or Government Securities (rounded downward, as necessary, to the nearest minimum
denomination of the relevant Government Securities) the sum of which (including
the aggregate principal amount of such Government Securities) is less than or
equal to the amount of the Excess Escrow Assets. Upon receipt of such notice,
the Escrow Agent shall pay over or transfer to the Company (or its designated
third party, as the case may be) the requested amount or Government Securities.

(e) Funds Transfer.

(i) All funds distributed from the Escrow Account to the Company shall be
transferred by wire transfer of immediately available funds to the account set
forth in Schedule I hereof, or such other account as the Company shall from time
to time designate by written notice to the Escrow Agent and the Trustee in
accordance with Section 11(g) of this Agreement.

(ii) All funds distributed from the Escrow Account to the Trustee for payment on
the Notes shall be credited to the account set forth in Schedule II hereof , or
such other account as the Trustee shall from time to time designate by written
notice to the Escrow Agent and the Company in accordance with Section 11(g) of
this Agreement.

(f) Written Instructions; Certificates. The Company shall, upon request by the
Escrow Agent, execute and deliver to the Escrow Agent such additional written
instructions and certificates hereunder as may be reasonably required by the
Escrow Agent to give effect to this Section 4.

SECTION 5. Termination of Security Interest. Subject to Section 4(a) hereof,
upon payment in full of the Scheduled Interest Payments, the security interest
evidenced by this Agreement in any Collateral remaining in the Escrow Account
shall automatically terminate and be of no further force and effect and the
Escrow Agent shall automatically and without further instruction distribute the
remaining Collateral, if any, to the Company. Furthermore, upon the release of
any Collateral from the Escrow Account in accordance with the terms of this
Agreement, whether upon release of such Collateral to Holders of Notes as
payment of interest on the Notes or pursuant to Sections 4(a) or 4(c) or to the
Company pursuant to Section 4(d) or otherwise, the security interest evidenced
by this Agreement in such Collateral so released shall automatically terminate
and be of no further force and effect. The Trustee and the Escrow Agent shall,
upon request by the Company, execute and deliver to the Company such additional
written instructions and certificates hereunder as may be reasonably required by
the Company to give effect to this Section 5.



--------------------------------------------------------------------------------

SECTION 6. Attorneys-in-Fact. The Company hereby irrevocably appoints each of
the Trustee and the Escrow Agent as the Company’s attorney-in-fact, coupled with
an interest, with full authority in the place and stead of the Company and in
the name of the Company or otherwise, from time to time in the Trustee’s or the
Escrow Agent’s discretion to take any action and to execute any instrument that
the Trustee or the Escrow Agent reasonably may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, to
receive, endorse and collect all instruments made payable to the Company
representing any interest payment, dividend or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same, and
the expenses of the Trustee and the Escrow Agent incurred in connection
therewith shall be payable by the Company.

SECTION 7. Trustee or Escrow Agent May Perform. Without limiting the authority
granted under Section 6 hereof, if the Company fails to perform any agreement
contained herein, the Trustee or the Escrow Agent may, but shall not be
obligated to, itself perform, or cause performance of, such agreement, and the
expenses of the Trustee or the Escrow Agent incurred in connection therewith
shall be payable by the Company and shall be secured by the Collateral.

SECTION 8. Representations, Warranties and Agreements.

(a) The Company represents and warrants that:

(i) The execution, delivery and performance by the Company of this Agreement are
within its corporate power, have been duly authorized by all necessary corporate
action of the Company, and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of any judgment, injunction, order
or any material agreement or other material instrument binding upon the Company
or the articles of incorporation or by-laws of the Company or result in the
creation or imposition of any Lien on any assets of the Company other than the
Lien contemplated hereby.

(ii) The Company is (A) duly organized, validly existing and in good standing
under the laws of the State of Nevada, (B) has full corporate power and
authority to enter into this Agreement and (C) has the right to pledge and grant
a security interest in the Collateral as provided by this Agreement.

(iii) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except as such enforceability
may be limited by bankruptcy, insolvency,



--------------------------------------------------------------------------------

reorganization, receivership, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity.

(iv) Upon the execution and delivery of this Agreement by the parties hereto and
the delivery to the Escrow Agent of the Collateral, the pledge of the Collateral
pursuant to this Agreement creates a valid and perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations for
the benefit of the Trustee, the Escrow Agent and the Holders of the Notes,
enforceable as such against all creditors of the Company.

(v) Other than the filing of a UCC financing statement in respect of the
security interest granted hereunder, no consent of any other person and no
consent, authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body having jurisdiction over the
Company is required either (A) for the pledge by the Company of the Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by the Company or (B) for the exercise by the Trustee or the Escrow
Agent of the remedies in respect of the Collateral pursuant to this Agreement.

(vi) No litigation, investigation or proceeding of or before any arbitrator or
governmental authority having jurisdiction over the Company is pending or, to
the best knowledge of the Company, threatened by or against the Company or
against any of its properties or revenues with respect to this Agreement or any
of the transactions contemplated hereby.

(vii) The pledge of the Collateral pursuant to this Agreement is not prohibited
by any applicable law or governmental regulation, release, interpretation or
opinion of the Board of Governors of the Federal Reserve System or other
regulatory agency having jurisdiction over the Company (including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System).

(viii) All information set forth herein relating to the Collateral is accurate
and complete in all material respects.

(b) The Company covenants and agrees that:

(i) It will not (and will not purport to) (A) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option or warrant with
respect to, any of the Collateral nor (B) create or permit to exist any Lien
upon or with respect to any of the Collateral (except for the liens and security
interests granted under this Agreement) and at all times will have the right to
pledge the Collateral, free and clear of any Lien or



--------------------------------------------------------------------------------

adverse claims (except for the liens and security interests granted under this
Agreement).

(ii) It will not (A) enter into any agreement or understanding (other than the
Indenture) that restricts or inhibits or purports to restrict or inhibit the
Trustee’s or the Escrow Agent’s rights or remedies hereunder, including, without
limitation, their right to sell or otherwise dispose of the Collateral or
(B) fail to pay or discharge any tax, assessment or levy of any nature with
respect to the Collateral not later than three Business Days prior to the date
of any proposed sale under any judgment, writ or warrant of attachment with
respect to the Collateral.

(iii) It will not change its jurisdiction of incorporation without 30 days’
prior written notice to the Trustee.

(c) The Escrow Agent represents, warrants and agrees that it is a “securities
intermediary” within the meaning of Section 8-102(a)(14) of the New York UCC.

(d) The Trustee represents, warrants and agrees that it is an “entitlement
holder” within the meaning of Section 8-102(a)(7) of the New York UCC.

(e) For purposes of this Section, “Lien” means, with respect to any asset, any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset.

SECTION 9. Fees and Expenses of Escrow Agent.

(a) The Company agrees to pay the Escrow Agent its agreed-upon compensation for
its services as Escrow Agent hereunder promptly upon request therefor, and to
reimburse the Escrow Agent for all reasonable and documented expenses of, or
disbursements incurred by, the Escrow Agent in the performance of its duties
hereunder, including the reasonable fees, expenses and disbursements of legal
counsel to the Escrow Agent.

(b) The Escrow Agent shall have a lien upon any investment income on deposit in
the Escrow Account solely for any costs, expenses and fees that may arise
hereunder and may retain that portion of the investment income in the Escrow
Account equal to such unpaid amounts, until all such costs, expenses and fees
have been paid; provided, however, unless an Event of Default shall have
occurred and be continuing, such lien shall attach only to the extent of accrued
but unpaid costs, expenses and fees and shall be without prejudice to the
Company’s rights under Section 4(d) of this Agreement.



--------------------------------------------------------------------------------

SECTION 10. Rights, Duties and Immunities of Escrow Agent. Acceptance by the
Escrow Agent of its duties under this Agreement is subject to the following
terms and conditions, which all parties to this Agreement hereby agree shall
govern and control the rights, duties and immunities of the Escrow Agent:

(a) The duties and obligations of the Escrow Agent shall be determined solely by
the express provisions of this Agreement and the Escrow Agent shall not be
liable except for the performance of such duties and obligations as are
specifically set out in this Agreement. The Escrow Agent shall not be required
to inquire as to the performance or observation of any obligation, term or
condition under any agreement or arrangement between the Company and the
Trustee, and, unless it has been notified in writing, shall not be charged with
knowledge of any agreement or arrangement between the Company and the Trustee
(other than the Indenture and the transactions contemplated under the
Indenture). The Escrow Agent is not a party to, and is not bound by, any
agreement or other document out of which this Agreement may arise. The Escrow
Agent shall be under no liability to any party hereto by reason of any failure
on the part of any party hereto (other than the Escrow Agent) or any maker,
guarantor, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document. The Escrow Agent
shall not be bound by any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a writing
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto. This Agreement shall not be deemed to create a
fiduciary relationship between the parties hereto under state or federal law.

(b) The Escrow Agent shall not be responsible in any manner for the validity or
sufficiency of this Agreement or of any property delivered hereunder or whether,
except for its bad faith, gross negligence or willful misconduct, the Collateral
is, at any time, sufficient to make any Scheduled Interest Payment or otherwise
satisfy the Secured Obligations, or for the value or collectibility of any note,
check or other instrument, if any, so delivered, or for any representations made
or obligations assumed by any party other than the Escrow Agent. Nothing herein
contained shall be deemed to obligate the Escrow Agent to deliver any cash,
instruments, documents or any other property referred to herein, unless the same
shall have first been received by the Escrow Agent pursuant to this Agreement.

(c) The Company shall reimburse and indemnify the Escrow Agent for, and hold it
harmless against, any loss, liability or expense, including but not limited to
reasonable legal counsel fees, incurred without bad faith, gross negligence or
willful misconduct on the part of the Escrow Agent, arising out of or in
conjunction with its acceptance of, or the performance of its duties and



--------------------------------------------------------------------------------

obligations under, this Agreement, as well as the costs and expenses of
defending against any claim or liability arising out of or relating to this
Agreement.

(d) The Escrow Agent shall be fully protected in acting on and relying upon any
written notice, direction, request, waiver, consent, receipt or other paper or
document which the Escrow Agent in good faith believes to have been signed and
presented by the Company or the Trustee, as applicable.

(e) The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith or for any mistake in fact
or law, or for anything which it may do or refrain from doing in connection
herewith, except its own bad faith, gross negligence or willful misconduct.

(f) The Escrow Agent may, but shall be under no obligation to, (i) seek the
advice of legal counsel or (ii) petition a court for a declaratory ruling or
other form of instruction in the event of any dispute regarding this Agreement
or the subject matter hereof or question as to the construction of any of the
provisions of this Agreement or its duties hereunder, and except for its own bad
faith, gross negligence or willful misconduct it shall incur no liability and
shall be fully protected in respect of any action taken, omitted or suffered by
it in good faith in accordance with the advice or opinion of such counsel or
such declaratory ruling or court instruction.

(g) The parties hereto agree that if the Escrow Agent is notified by the
Trustee, the Company or the Holders of the Notes of any dispute with respect to
the payment, ownership or right of possession of the Escrow Account, the Escrow
Agent is authorized and directed to retain in its possession, without liability
to anyone, except for its bad faith, willful misconduct or gross negligence, all
or any part of the Escrow Account until such dispute shall have been settled
either by mutual agreement by the parties concerned or by the final order,
decree or judgment of a court or other tribunal of competent jurisdiction in the
United States of America. In the case of a mutual agreement, a notice executed
by the parties to the dispute or their authorized representatives shall have
been delivered to the Escrow Agent setting forth the resolution of the dispute;
and in the case of any judicial or similar order, decree or judgment, a copy of
such order, decree or judgment, together with an opinion of counsel as to the
finality of such order, decree or judgment, shall have been delivered to the
Escrow Agent. The Escrow Agent shall be under no duty whatsoever to institute,
defend or partake in such proceedings.

(h) The agreements set forth in this Section 10 shall survive the resignation or
removal of the Escrow Agent, the termination of this Agreement and the payment
of all amounts hereunder.

SECTION 11. Miscellaneous.



--------------------------------------------------------------------------------

(a) Waiver. No waiver of any provision of this Agreement nor consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be in writing and signed by each of the non-breaching parties and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

(b) Severability. If, for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid in a particular case or in all cases, such
circumstances shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.

(c) Binding Effect. This Agreement shall inure to and be binding upon the
parties and their respective successors and permitted assigns; provided,
however, that the Company may not assign its rights or obligations hereunder
without the express prior written consent of the Trustee.

(d) Choice of Law. The existence, validity, construction, operation and effect
of any and all terms and provisions of this Agreement shall be determined in
accordance with and governed by the internal laws of the State of New York,
including without limitation the New York UCC, without giving effect to the
conflicts of law principles of such State. The securities intermediary’s
jurisdiction for purposes of Section 8-110 of the New York UCC shall be the
State of New York.

(e) Entire Agreement. This Agreement, the Underwriting Agreement, the Notes and
the Indenture contain the entire agreement among the parties with respect to the
subject matter hereof and supersede any and all prior agreements, understandings
and commitments with respect thereto, whether oral or written; provided,
however, that this Agreement is executed and accepted by the Trustee and the
Escrow Agent subject to all terms and conditions of its acceptance of the trust
under the Indenture, as fully as if said terms and conditions were set forth at
length herein.

(f) Amendments. This Agreement may be amended only by a writing signed by duly
authorized representatives of all parties. The Trustee and the Escrow Agent may
execute an amendment to this Agreement only if the requisite consent of each of
the Holders of the Notes required by Article 8 of the First Supplemental
Indenture has been obtained, unless no such consent is required by such
Section 8.01 of the First Supplemental Indenture.

(g) Notices. All notices, requests, instructions, orders and other
communications required or permitted to be given or made under this Agreement



--------------------------------------------------------------------------------

to any party hereto shall be delivered in writing by hand delivery or overnight
delivery, or shall be delivered by facsimile with machine confirmation of full
delivery not more than 24 hours following such facsimile notice. A notice given
in accordance with the preceding sentence shall be deemed to have been duly
given upon the sending thereof. Notices should be addressed as follows:

To the Company:

AirTran Holdings, Inc.

9955 AirTran Boulevard

Orlando, Florida 32827

Attention: Richard Magurno

Facsimile number: 407-251-5571

With a copy (which shall not constitute notice) to:

E-mail: richard.magurno@airtran.com

and

Smith, Gambrell & Russell, LLP

1230 Peachtree Street

Suite 3100

Atlanta, GA 30309-3592

Promenade II

Attention: Howard E. Turner, Esq.

Facsimile number: 404-685-6894

E-mail: hturner@sgrlaw.com

To the Trustee or the Escrow Agent:

U.S. Bank National Association

Corporate Trust Services

One Federal Street, 10th Floor

Boston, MA 02110

Attention: John G. Correia, Vice President

Telephone number: 617-603-6566

Facsimile number: 617-603-6665

E-mail: john.correia@usbank.com

or at such other address or facsimile number as the specified entity most
recently may have designated in writing in accordance with this paragraph to the
other parties.



--------------------------------------------------------------------------------

(h) Account Information. The Company and the Trustee acknowledge that a portion
of the identifying information set forth in Schedule I and Schedule II hereto is
being requested by the Escrow Agent in connection with the USA Patriot Act,
Pub.L.107-56 (the “Act”), and agree to provide any additional information
requested by the Escrow Agent in connection with the Act or any similar
legislation or regulation to which Escrow Agent is subject, in a timely manner.
The Company and the Trustee each represents that its respective identifying
information set forth on Schedule I and Schedule II, respectively, including
without limitation, its Taxpayer Identification Number assigned by the Internal
Revenue Service or any other taxing authority, is true and complete on the date
hereof and will be true and complete at the time of any disbursement of the
Escrow Funds.

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

(j) Interpretation. The headings of the sections contained in this Agreement are
solely for convenience or reference and shall not affect the meaning or
interpretation of this Agreement.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day first written above.

 

AIRTRAN HOLDINGS, INC., as Pledgor By:  

 

  Name:   Title:

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Trustee

By:  

 

  Name:   Title:

U.S. BANK NATIONAL ASSOCIATION,

as Escrow Agent

By:  

 

  Name:   Title: